The defendant’s contention that he was deprived of the effective assistance of counsel is without merit. A defendant’s right to effective assistance of counsel is satisfied when, under the totality of circumstances existing at the time of representation, counsel provided the defendant with “meaningful representation” (People v Benevento, 91 NY2d 708, 712). The test is one of reasonable competence, not perfect representation (see People v Modica, 64 NY2d 828, 829; People v Benevento, supra). Thus, a reviewing court must avoid confusing “true ineffectiveness with mere losing tactics and according undue significance to retrospective analysis” (People v Baldi, 54 NY2d 137, 146). In light of all of the circumstances involved in this case, we conclude that the defendant was provided with meaningful representation.
The contentions raised by the defendant in his supplemental *351pro se brief are without merit. Ritter, J.P., Feuerstein, Smith and Adams, JJ., concur.